Title: To Alexander Hamilton from Starling Archer, 29 September 1799
From: Archer, Starling
To: Hamilton, Alexander


          
            Dear Sir
            York Town, September 29th. 1799
          
          It is with pleasure I (in my Father’s Absence) acknowledge the reciept of your kind Epistle for which I return my unfeigned thanks, I have been informed by a Gentleman who hath lately returned from Philadelphia that I stand second Candidate upon the list for Surgeon’s Mate, I hope it will not be long before the Appointments take place as I am extreemly anxious to enter into the Service, Any Assistance you may have in your Power to render me towards expediting my Appointment will be thankfully acknowledged by Your most obliged Servant
          
            Starling Archer
          
        